FILED
                            NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50234

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00110-DMG

  v.
                                                 MEMORANDUM *
JUAN JESUS LOPEZ-GANDARA, a.k.a.
Juan Jesus Lopez, a.k.a. Chino,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Juan Jesus Lopez-Gandara appeals from his guilty-plea conviction and

46-month sentence for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Lopez-Gandara’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      We remand the case to the district court with instructions that it strike the

special conditions of supervised release on page 4 of the judgment which place

various financial constraints on Lopez-Gandara because these requirements were

included in the written judgment but not imposed at sentencing. See United States

v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006); see also United States v. Hicks,

997 F.2d 594, 597 (9th Cir. 1993).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                     10-50234